Citation Nr: 1203819	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-30 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, his mother, and friend.



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to July 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing held at the Waco RO.  The hearing transcript is associated with the claims folder.  

The underlying issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss on the basis of no current disability by VA standards.  The Veteran was informed of this action and apprised of his appellate rights, but did not file a timely appeal.  

2.  The evidence received since the August 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The August 2006 RO rating decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  The evidence received subsequent to the August 2006 rating decision denying service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  

Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  

However, with exception, 38 U.S.C.A. § 5108  provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id.  at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of the witness).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Analysis

As noted, the Veteran's claim for service connection for a bilateral hearing loss was previously considered and denied in a rating decision dated in August 2006.  The Veteran was notified of the decision and of his appellate rights; however, he did not submit a notice of disagreement following the decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In June 2008, the Veteran requested that his claim for service connection for bilateral hearing loss be reopened.  The August 2008 rating decision currently on appeal denied reopening the claim because new and material evidence was not submitted.  Notably, the RO adjudicated the claim on the merits in a July 2009 statement of the case.  

The evidence of record at the time of the last final denial in August 2006 included the Veteran's service treatment records, VA treatment records, a VA examination report, and various lay statements.  The examination report showed findings of hearing loss; however, the Veteran's auditory thresholds in each ear did not meet VA's definition of impaired hearing under 38 C.F.R. § 3.385 (2011).  

In the August 2006 rating decision, the RO observed that the service treatment records showed normal hearing on entrance examination and on discharge examination with slight changes in decibel loss in both ears.  The RO noted that VA treatment records dated from September 2005 to July 2006 were negative for diagnosis of or treatment for loss of hearing.  Further, the RO cited to an August 2005 VA examination report which showed that the Veteran's hearing levels were below the criteria which constitutes a hearing loss disability by VA regulations.  The RO denied the claim on the grounds that the evidence failed to demonstrate that the Veteran's hearing loss was aggravated or incurred in service, or that there were compensable symptoms within one year of discharge, or that there existed a current diagnosis.  

The evidence associated with the claims file subsequent to the August 2006 rating decision includes VA and private treatment records, a VA examination report, and various lay statements, as well as the Board hearing transcript.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the August 2006 rating decision and finds that this evidence includes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  A VA examination report in April 2009 shows findings of current bilateral hearing loss.  The newly submitted evidence pertains to elements of the claim that were previously found to be lacking.  The U.S. Court of Appeals for Veterans Claims has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the VA examination report in April 2009 is new and material evidence within the meaning of 38 C.F.R. § 3.156 and warrants reopening the claim of service connection for bilateral hearing loss.  

Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for bilateral hearing loss.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  


ORDER

New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss; the appeal to this extent is granted.  


REMAND

The Board finds that remand for a new VA examination is necessary and outstanding VA treatment records must be obtained and associated with the claims file.  

In the present case, the Veteran has reported that he was exposed to grenades, rockets, mortars, demolitions, and gunfire while serving in the military as an anti-tank assaultman in the infantry.  During his Board hearing, he reported that he did not always wear hearing protection during service.  He noted that he first noticed hearing difficulty a year and a half after his discharge from service, but that while in service he was told that he failed his hearing tests three times.  He indicated that his post-service employment has included working as a forklift operator in a warehouse.  

Service records confirm that the Veteran served as an anti-tank assaultman with the U.S. Marine Corps.  Service treatment records, including audiometry reports, reflect threshold shifts and changes in decibel levels in the Veteran's audiograms.  Therefore, the matter hinges upon whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  

Notably, the April 2009 VA examiner opined that, after review of service medical records, personal interview, and audiometric testing, the Veteran's hearing loss is less likely as not a result of noise exposure during military service.  The Board finds the April 2009 VA audiology examination to be insufficient insofar as the examiner failed to provide adequate rationale for the negative nexus opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's current bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records dated from 2009 onward.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(e) as to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Afterwards, schedule the Veteran for a VA audiology examination to determine the nature and likely etiology of the claimed hearing loss.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  The examiner should specifically take into account that the Veteran is confirmed to have noise exposure while serving as an anti-tank assaultman.  

All indicated tests should be performed and all findings should be reported in detail.  After examining the Veteran and reviewing the entire evidentiary record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current hearing loss disability is due noise exposure or another event of his active service.  

A complete and adequate rationale is required for the opinion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required) or the examiner does not have the needed knowledge or training.  

3.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


